EXECUTION VERSION


JOINDER AGREEMENT AND AMENDMENT NO. 1
This JOINDER AGREEMENT AND AMENDMENT NO. 1 to the RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of June 25, 2018, is among SANMINA CORPORATION, a
Delaware corporation (“Sanmina”), as seller (in such capacity, the “Seller”), as
servicer (in such capacity, the “Servicer”), and as guarantor (in such capacity
the “Guarantor”), MUFG BANK, LTD. (formerly known as THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.) (“MUFG Bank”), WELLS FARGO BANK, N.A. (“Wells”),
BANK OF THE WEST (“BOW”) (each a “Buyer” and collectively, the “Buyers”), and
MUFG Bank, as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, the Seller, the Servicer, the Guarantor, and MUFG Bank, as a Buyer and
as Administrative Agent, have previously entered into the Receivables Purchase
Agreement, dated as of March 26, 2018 (as amended, restated, supplemented,
assigned or otherwise modified from time to time, the “Receivables Purchase
Agreement”);
WHEREAS, each of Wells and BOW wishes to join the Receivables Purchase
Receivables as a Buyer; and
WHEREAS, the parties hereto wish to amend the Receivables Purchase Agreement to
(i) facilitate the joinder of Wells and BOW each as a Buyer thereunder and (ii)
make certain other modifications thereto as more fully set forth herein.
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows:
A G R E E M E N T:
1.Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in (or by reference in) the
Receivables Purchase Agreement.
2.Amendment to the Receivables Purchase Agreement. In reliance upon the
representations, warranties and covenants of the Seller, Servicer and Guarantor
set forth in Section 6 below and subject to the satisfaction of the conditions
to effectiveness set forth in Section 5 below, the Receivables Purchase
Agreement (including the schedules and exhibits thereto) is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in Exhibit A attached hereto.
3.Joinder of New Buyers. Each of Wells and BOW hereby joins the Receivables
Purchase Agreement pursuant to the terms hereof and thereof for the purpose of
becoming a Buyer thereunder and agrees to be bound by all terms and conditions
applicable to a Buyer under the Receivables Purchase Agreement. This Amendment
shall constitute a “Joinder Agreement” as described in Section 18(c) of the
Receivables Purchase Agreement.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




4.Conditions to Effectiveness. This Amendment shall be effective as of the date
on which all of the following conditions are satisfied (such date, the
“Amendment Effective Date”):
(a)    the Administrative Agent receives a counterpart of this Amendment duly
executed by each party hereto;
(b)    the Administrative Agent receives certificates (long form) issued by the
Secretary of State of Delaware, as of a recent date, as to the legal existence
and good standing of Sanmina;
(c)    the Administrative Agent receives a certificate of the Secretary or
Assistant Secretary of Sanmina certifying attached copies of the certified
organizational documents of Sanmina and all documents evidencing necessary
corporate action to be taken by and governmental approvals, if any, to be
obtained by Sanmina with respect to this Amendment to which it is a party and
the names and true signatures of the incumbent officers of Sanmina authorized to
sign this Amendment and any other future Transaction Documents to be delivered
by it. hereunder or thereunder or in connection herewith or therewith;
(d)    the Administrative Agent receives a Certification of Beneficial Owner(s)
for each of the Seller, the Servicer and the Guarantor and such other
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act;
(e)    each of Wells and BOW receives a reliance letter from Wilson Sonsini
Goodrich & Rosati (“WSGR”) confirming that Wells and BOW, as Buyers under the
Receivables Purchase Agreement, are entitled to rely upon the following opinions
of WSGR delivered under and in connection with the Receivables Purchase
Agreement: (i) that certain true sale opinion, dated as of March 26, 2018, and
(ii) that certain enforceability opinion, dated as of March 26, 2018; and
(f)    the Administrative Agent and the Buyers receive evidence that Sanmina
Corporation has delivered a certificate executed by it and acknowledged by the
trustee under the Indenture in accordance with Section 1013(a)(3) thereof.
5.Certain Representations, Warranties and Covenants. The Seller, the Servicer
and the Guarantor hereby represent and warrant to the Administrative Agent and
each Buyer, as of the Amendment Effective Date, that:
(a)    the representations and warranties made by it in the Receivables Purchase
Agreement and in any other Transaction Document to which it is a party are true
and correct in all material respects as of (i) the Amendment Effective Date and
(ii) immediately after giving effect to this Amendment on the Amendment
Effective Date;
(b)    it has the requisite power and authority to enter into and deliver this
Amendment and the other Transaction Documents, and it has taken all necessary
corporate or other action required to authorize the execution, delivery and
performance by such Person of this Amendment and the other Transaction
Documents. This Amendment and the other Transaction Documents to which such
Person is a party have been duly executed and delivered by such Person; and
(c)    no Servicer Termination Event or Insolvency Event with respect to Seller,
Servicer or Guarantor has occurred and is continuing, or would occur as a result
of this Amendment or the transactions contemplated hereby.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
2

--------------------------------------------------------------------------------




6.Reference to, and Effect on, the Receivables Purchase Agreement and the
Transaction Documents.
(a)    The Receivables Purchase Agreement (except as specifically amended
herein) and the other Transaction Documents shall remain in full force and
effect and the Receivables Purchase Agreement and such other Transaction
Documents are hereby ratified and confirmed in all respects by each of the
parties hereto.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Buyer or the Administrative Agent, nor constitute a waiver of any
provision of, the Receivables Purchase Agreement or any other Transaction
Document.
(c)    After this Amendment becomes effective, all references in the Receivables
Purchase Agreement or in any other Transaction Document to “the Receivables
Purchase Agreement,” “this Agreement,” “hereof,” “herein” or words of similar
effect, in each case referring to the Receivables Purchase Agreement, shall be
deemed to be references to the Receivables Purchase Agreement as amended by this
Amendment.
7.Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms Section 7
of the Receivables Purchase Agreement and acknowledges that its guaranty
provided therein has continued and shall continue to be in full force and effect
following the effectiveness of this Amendment.
8.Further Assurances. Each party hereto agrees at the sole cost and expense of
the Seller to do all such things and execute all such documents and instruments
as the other party may reasonably consider necessary or desirable to give full
effect to the transaction contemplated by this Amendment and the documents,
instruments and agreements executed in connection herewith.
9.Costs and Expenses. Sanmina agrees to reimburse the Administrative Agent and
each Buyer on demand for all reasonable and documented out-of-pocket costs and
expenses (including reasonable legal fees) that the Administrative Agent or any
Buyer incurs in connection with the preparation, negotiation, documentation and
delivery of this Amendment in an amount up to $39,500 (it being understood that
such amount shall not include any legal fees and related costs and expenses for
the engagement of foreign counsel, for which Sanmina shall, for the avoidance of
doubt, fully reimburse the Administrative Agent and each Buyer).
10.Transaction Document. This Amendment is a Transaction Document.
11.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Seller, the Servicer, the Guarantor, the Administrative Agent and
each Buyer, and their respective successors and assigns.
12.Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
electronic mail attachment in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart of this Amendment.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
3

--------------------------------------------------------------------------------




13.Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION,
THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE BUYERS IN THE
PURCHASED RECEIVABLES IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK).
14.Headings. Section headings in this Amendment are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
15.Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


SANMINA CORPORATION,
as Seller and Servicer




By: /s/Brian Casey    
Name: Brian Casey
Title: SVP & Treasurer






SANMINA CORPORATION,
as Guarantor


By: /s/ Brian Casey    
Name: Brian Casey
Title: SVP & Treasurer



















[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
S-1    Joinder Agreement and Amendment
(Sanmina)

--------------------------------------------------------------------------------




MUFG BANK, LTD.,
as the Administrative Agent




By: /s/ Christopher Plumb    
Name: Christopher Plumb
Title: Authorized Signatory








MUFG BANK, LTD.,
as a Buyer




By: /s/ Christopher Plumb    
Name: Christopher Plumb
Title: Authorized Signatory
















    








[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
S-2    Joinder Agreement and Amendment
(Sanmina)

--------------------------------------------------------------------------------




ELLS FARGO BANK, N.A.,
as a Buyer




By: Daniel Pfeiffer    
Name: Daniel Pfeiffer
Title: Managing Director














[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
S-3    Joinder Agreement and Amendment
(Sanmina)

--------------------------------------------------------------------------------








BANK OF THE WEST,
as a Buyer




By: /s/ Julien Coustel    
Name: Julien Coustel
Title: Vice President


















[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
S-4     Joinder Agreement and Amendment
(MUFG/Sanmina)

--------------------------------------------------------------------------------


EXECUTION VERSION        
EXHIBIT A TO JOINDER AGREEMENT AND AMENDMENT NO. 1 DATED JUNE 25, 2018





--------------------------------------------------------------------------------











RECEIVABLES PURCHASE AGREEMENT

dated as of

March 26, 2018

by and among

SANMINA CORPORATION,
as Seller, Servicer, and Guarantor

THE BUYERS DESCRIBED HEREIN
and

THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page




1.
Sale and Purchase
1
2.
No Administrative Agent or Buyer Liability
34
3.
Representations and Warranties
4
4.
Covenants
4
5.
Servicing Activities.
45
6.
Deemed Collections; Events of Repurchase; Indemnities and Setoff.
78
7.
Guaranty.
911
8.
Administrative Agent
1012
9.
Notices    
1216
10.
Survival
1417
11.
Expenses
1417
12.
Interest on Overdue Amounts
1418
13.
Governing Law
1418
14.
No Non-Direct Damages
1418
15.
Joinder of Additional Sellers
1418
16.
Addition of Account Debtor
1519
17.
Joint and Several Obligations
1519
18.
General Provisions.
1519
19.
Confidentiality; Disclosure Required by Law
1822





 
i
 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)






Schedules, Exhibits and Annex
Schedule I:    Form of Purchase Request
Schedule II:    Account Debtors
Schedule III:    UCC Information
Exhibit A:    Certain Defined Terms
Exhibit B:    Conditions Precedent for Effectiveness
Exhibit C:    Representations and Warranties
Exhibit D:    Covenants
Exhibit E:    Eligibility Criteria
Exhibit F:    Servicer Termination Events
Exhibit G:    Accounts
Exhibit H:    Form of Joinder
Annex I:    Electronic Services Schedule






 
ii
 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------


            




RECEIVABLES PURCHASE AGREEMENT
This RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
March 26, 2018, by and among SANMINA CORPORATION, a Delaware corporation, and
any other seller from time to time party hereto (each, in such capacity, a
“Seller” and collectively, the “Sellers”), and as servicers (each, in such
capacity, a “Servicer” and collectively, the “Servicers”), SANMINA CORPORATION,
as guarantor (in such capacity the “Guarantor”), THEMUFG BANK OF
TOKYO-MITSUBISHI UFJ,. LTD. (“BTMUMUFG Bank”) and each other buyer from time to
time party hereto (each, in such capacity, a “Buyer” and collectively, the
“Buyers”), and BTMUMUFG Bank, as administrative agent (in such capacity, the
“Administrative Agent”).
RECITALS
WHEREAS, each Seller desires to sell certain of its Receivables from time to
time, and the Buyers may be willing to purchase from each Seller such
Receivables, in which case the terms set forth herein shall apply to such
purchase. Each capitalized term used but not defined herein shall have the
meaning set forth in, or by reference in, Exhibit A hereto, and the interpretive
provisions set out in Exhibit A hereto shall be applied in the interpretation of
this Agreement.
Accordingly, the parties hereto agree as follows:
AGREEMENT
1.Sale and Purchase.
(a)Sales of Receivables. From time to time during the term of this Agreement,
one or more Sellers may submit to the Administrative Agent a request (a
“Purchase Request”) via the PrimeRevenue System that the Buyers purchase from
such Seller or Sellers the Proposed Receivables described in such Purchase
Request on the proposed Purchase Date indicated therein; provided, however, and
notwithstanding anything herein to the contrary, if (i) the PrimeRevenue System
is not operational or is otherwise offline or (ii) the Administrative Agent has,
in its discretion, instructed the Sellers that the PrimeRevenue System is no
longer available for use, then such Seller or Sellers may deliver a Purchase
Request to the Administrative Agent in substantially the form of Schedule I
attached hereto, and this Agreement shall be construed and interpreted
accordingly, mutatis mutandis.
(b)If received by 12:00no later than 1:00 p.m. New York City time (or such later
time as agreed to by the Administrative Agent and the Buyers in writing in their
sole and absolute discretion) on a Business Day from such Seller, by no later
than 2:00 p.m. New York City time (or such later time as agreed to by the Buyers
in writing in their sole and absolute discretion) on such date, the
Administrative Agent shall transmit such Purchase Request to each Buyer having a
Pro Rata Share in any Proposed Receivables described in such Purchase Request,
together with an estimate prepared by the Administrative Agent of the Purchase
Price for such Proposed Receivables, and the Pro Rata Share of each such Buyer.
The applicable Buyers, in their sole and absolute discretion, may elect to
accept or reject a Purchase Request. Each Buyer receiving such a Purchase
Request shall endeavor to respond to the Administrative Agent as to its
willingness to accept such Purchase Request and purchase its respective Pro Rata
Share of such Proposed Receivables by no later than 5:00 p.m. New York City time
on such Business Day; provided that, for the avoidance of doubt, an affirmative
response by such Buyer shall not be deemed to constitute a commitment to
complete such purchase on the proposed Purchase Date, which decision shall
remain at the discretion of such Buyer. If the applicable Buyers, in their sole
and absolute discretion, accept a Purchase Request, then such Buyers shall
purchase, and such Seller or Sellers shall sell, all of each applicable Seller’s
right, title and interest (but none of such


 
1
 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

            




Seller’s underlying obligations to the applicable Account Debtor) with respect
to such Proposed Receivables as of the Purchase Date to such Buyers to the
extent of each Buyer’s Pro Rata Share of each such Proposed Receivable (all such
Proposed Receivables, once sold and purchased hereunder, collectively the
“Purchased Receivables”). For the avoidance of doubt, it is acknowledged that a
Buyer’s Pro Rata Share of any particular Proposed Receivable may be zero because
such Buyer does not have a Designated Percentage with respect to the Account
Debtor related to such Proposed Receivable.
(c)UNCOMMITTED ARRANGEMENT. EACH SELLER AND THE BUYERS ACKNOWLEDGE THAT THIS IS
AN UNCOMMITTED ARRANGEMENT, THAT NO SELLER HAS PAID, OR IS REQUIRED TO PAY, A
COMMITMENT FEE OR COMPARABLE FEE TO ANY BUYER. SALES OF PROPOSED RECEIVABLES BY
A SELLER SHALL BE AT SUCH SELLER’S SOLE AND ABSOLUTE DISCRETION. PURCHASES OF
PROPOSED RECEIVABLES BY ANY BUYER SHALL BE AT SUCH BUYER’S SOLE AND ABSOLUTE
DISCRETION.
(d)Conditions to Effectiveness. This Agreement shall become effective at such
time as each of the conditions precedent set forth on Exhibit B to this
Agreement has been satisfied to the satisfaction of each of the Administrative
Agent and each Buyer.
(e)Conditions Precedent to Each Purchase. Notwithstanding the otherwise
uncommitted nature of this Agreement, under no circumstances will any Buyer
purchase any portion of any Proposed Receivable unless:
(ii)    (i)    the Administrative Agent has received a Purchase Request via the
PrimeRevenue System (or, if applicable, in physical form in substantially the
form of Schedule I attached hereto) with respect to the Proposed Receivables at
least two (2) Business Days (or less, if the Administrative Agent and each Buyer
holding a Designated Percentage with respect to each Account Debtor appearing on
such Purchase Request, so agrees) prior to the applicable Purchase Date,
together with any such additional supporting documentation that the
Administrative Agent or any Buyer may have reasonably requested;
(ii)    (ii)    the applicable Buyers have accepted such Purchase Request with
respect to such Proposed Receivable and notified the Administrative Agent
thereof;
(iii)    (iii)    no Servicer Termination Event shall have occurred and no
Servicer Termination Event shall exist immediately following the Buyers’
purchase of such Proposed Receivables;
(iv)    (iv)    each of the representations and warranties made by each Seller,
Servicer and the Guarantor in Exhibit C to this Agreement and each of the other
Transaction Documents is true and correct in all material respects as of such
Purchase Date or, in the case of any representation or warranty which speaks as
to a particular date or period, as of that particular date or period;
(v)    (v)    each Proposed Receivable is an Eligible Receivable; and
(vi)    (vi)    immediately following the sale and purchase of such Proposed
Receivable, (A) the Outstanding Purchase Amount will not exceed the Maximum
Outstanding Purchase Amount, (B) the Outstanding Purchase Amount with respect to
the Purchased Receivables payable by any Account Debtor will not exceed such
Account Debtor’s Purchase Sublimit and (C) the Outstanding Purchase Amount with
respect to any Buyer will not exceed the Buyer’s Facility Share applicable to
such Buyer.
Each delivery of a Purchase Request or submission of a Purchase Request via the
PrimeRevenue System by any Seller shall be deemed a representation and warranty
by each applicable Seller that the foregoing


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
2

--------------------------------------------------------------------------------

            




conditions set forth in subclauses (iii)-(vi) of this clause (e) are satisfied
and each of the statements set forth on such Purchase Request are true and
correct as of the applicable Purchase Date with respect to the Proposed
Receivables described therientherein or submitted onto the PrimeRevenue System,
as applicable, with respect to such Purchase Request.
(f)Purchase Price. The purchase price for each Purchased Receivable purchased on
any Purchase Date shall equal (i) the Net Invoice Amount of such Purchased
Receivable, minus (ii) the Discount (such amount herein referred to as the
“Purchase Price”). Each Buyer shall transfer its Pro Rata Share of the Purchase
Price (the “Funded Amount”) with respect to each Purchased Receivable by
depositing such Funded Amount into the Administrative Agent’s Account in
immediately available funds denominated in U.S. dollars no later than 2:001:30
p.m. New York City time (or such later time as agreed to in writing by the
Administrative Agent in its sole and absolute discretion) on the applicable
Purchase Date. Upon receipt of all of the amounts set forth in the foregoing
sentence, the Administrative Agent, on behalf of the Buyers, shall pay the
Purchase Price for each Purchased Receivable on such Purchase Date to the
applicable Seller, less any other amounts owing to the Administrative Agent and
the Buyers hereunder on such Purchase Date no later than 3:30 p.m. New York City
time. Upon such payment each such Purchased Receivable shall be automatically
sold by the applicable Seller to the applicable Buyers without any further
action or notice by any party.
(g)Non-Funding Buyers. Notwithstanding anything herein to the contrary, unless
and until the Administrative Agent shall have received a Buyer’s Funded Amount
in connection with each Proposed Receivable to be funded by such Buyer on any
Purchase Date in accordance with clause (f) above when required therein (each
such Buyer being a “Non-Funding Buyer”), the purchase of any Proposed
Receivables in which such Non-Funding Buyer has a Pro Rata Share shall be deemed
automatically be rejected by all applicable Buyers (each., an “Auto Rejected
Receivable”); provided that any Proposed Receivables in which such Non-Funding
Buyer has does not have a Pro Rata Share shall not be deemed automatically
rejected and shall continue to be funded by the Administrative Agent. In the
case of any Proposed Receivables that are also Auto Rejected Receivables, (i)
the Administrative Agent shall promptly return any related Funded Amounts
delivered by the other Buyers having a Pro Rata Share under such Auto Rejected
Receivables to such Buyers and (ii) if mutually agreed among the Sellers, the
Administrative Agent and the Modified Designated Percentage Buyers (as defined
below), the Sellers may submit a new Purchase Request in accordance with Section
1(a) containing only the Auto Rejected Receivables and such Auto Rejected
Receivables may be purchased, according to the applicable Modified Designated
Percentages (as defined below), by the Modified Designated Percentage Buyers.
For purposes of this Section 1(g), (A) “Modified Designated Percentage Buyers”
shall mean, collectively, some or all of the Buyers that have a Pro Rata Share
in respect of an Auto Rejected Receivables (other than any Non-Funding Buyers)
and (B) “Modified Designated Percentage” shall mean, in connection with any
Proposed Receivables that are also Auto Rejected Receivables, the respective
Designated Percentages corresponding to the Modified Designated Percentage
Buyers from time to time agreed among the Modified Designated Percentage Buyers,
the Administrative Agent and the Sellers (but in all cases representing, on an
aggregate basis, 100% of each such Proposed Receivable).
(h)True Sale; No Recourse. Except as otherwise provided in this Agreement, each
purchase of the Purchased Receivables is made without recourse to any Seller and
no Seller shall have liability to the Administrative Agent or any Buyer for the
failure of any Account Debtor to pay any Purchased Receivable when it is due and
payable under the terms applicable thereto. The parties hereto have structured
each transaction contemplated by this Agreement as an absolute and irrevocable
sale, and each Buyer, the Guarantor and each Seller agree to treat each such
transaction as a “true sale” for all purposes under Applicable Law and
accounting principles, including, without limitation, in their


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
3

--------------------------------------------------------------------------------


            




payment made by a Seller or Servicer pursuant to and in accordance with the
express terms hereof, (B) any payment obtained by a Buyer as consideration for
the assignment of or sale of a participation in any of its Purchased Receivables
to any assignee or participant, or (C) any closing fees payable to the
Administrative Agent and documented separately from this Agreement in any Agent
Fee Letter or otherwise.
(d)Misdirected Payments. If, following receipt by the Administrative Agent or a
Buyer of any payment (whether from any Seller, Servicer or Account Debtor)
initially deemed a Collection in respect of Purchased Receivable, such payment
is later identified as constituting payment in respect of a Receivable which is
not a Purchased Receivable, the Administrative Agent or such Buyer, as
applicable, will return such payment to the applicable Seller upon receipt of
evidence reasonably satisfactory to the Administrative Agent or the applicable
Buyer that such amounts do not constitute Collections on Purchased Receivables.
(e)Identifying Collections. Pursuant to its servicing obligations under Section
5(a) hereof, each Servicer shall be responsible for identifying, matching and
reconciling any payments received from Account Debtors with the Receivable
associated with such payment.  If any payment is received from an Account
Debtor, and such payment is not identified by such Account Debtor in its
remittance instructions as relating to a particular Receivable and such payment
cannot otherwise be reasonably identified by the applicable Servicer as relating
to a particular Receivable within five (5) Business Days of receipt thereof,
then such payment shall be applied against unpaid Purchased Receivables andof
 such Account Debtor and the unpaid Receivables not constituting Purchased
Receivables of such Account Debtor in chronological order., oldest first.  For
the avoidance of doubt, it is understood and agreed that (i) the foregoing
sentence is intended to deal with the rare situation where a payment cannot be
identified to a particular Receivable and (ii) nothing in the foregoing sentence
shall be understood to permit such Servicer to apply to non-Purchased
Receivables any Collections which are identifiable as Collections in respect of
Purchased Receivables.
(f)No Changes to Receivables. Except as otherwise expressly provided for in
Section 6(a) hereof, no Seller or Servicer shall compromise or settle any
Purchased Receivable or extend the Maturity Date with respect thereto without
the consent of the Administrative Agent and each Buyer who has acquired any
interest in any such Purchased Receivables in accordance with this Agreement.
(g)Reconciliation Report. Concurrently with (a) each transfer of funds by any
Seller to the Administrative Agent’s Account on a Settlement Date and (b) each
request by any Seller for a return of payments received by the Administrative
Agent or a Buyer which do not represent Collections on Purchased Receivables in
accordance with Section 5(d), the Servicers shall provide to the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, a full reconciliation of all Collections with respect to each Purchased
Receivable of an Account Debtor for which Collections were received (each, a
“Reconciliation Report”). The Servicers shall be responsible for submitting the
Reconciliation Report to the Administrative Agent via the PrimeRevenue System;
provided, however, and notwithstanding anything herein to the contrary, if (i)
the PrimeRevenue System is not operational or is otherwise offline or (ii) the
Administrative Agent has, in its discretion, instructed a Servicer that the
PrimeRevenue System is no longer available for use, then such Servicer may
deliver a written Reconciliation Report to the Administrative Agent (for
distribution to the Buyers), and this Agreement shall be construed and
interpreted accordingly, mutatis mutandis.
(h)Non-Payment Report. In the event a Purchased Receivable has not been paid in
full by the date that is seven (7) days after the Maturity Date therefor (an
“Overdue Receivable”), the applicable Seller shall use commercially reasonable
efforts to determine the cause of such payment delay or non-payment, including
whether it is due to a Dispute, and it shall deliver to the Administrative Agent
(for delivery


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
6

--------------------------------------------------------------------------------

            




to the Buyer) by no later than fourteen (14) days after such Maturity Date, a
certification and report (a “Non-Payment Report”) identifying the Overdue
Receivable and the Account Debtor thereof and describing in reasonable detail
the cause of such non-payment, including whether a Dispute exists with respect
to such Overdue Receivable, or certifying that such cause is unknown. In the
event a Purchased Receivable has not been paid in full by the date that is
thirty (30) days after the Maturity Date therefor and no Non-Payment Report with
respect thereto has been delivered or the Non-Payment Report delivered with
respect thereto does not report a Dispute or states that the cause of such
payment delay or non-payment is unknown (a “Non-Payment Event”), the
Administrative Agent may in its sole discretion (or shall, at the direction of
the Required Buyers) (a) contact such Account Debtor by phone or in person to
discuss the status of such Overdue Receivable and to inquire whether such
payment delay or non-payment is due to a Dispute and when payment can be
expected and/or (b) take any other lawful action to collect such Purchased
Receivable directly from such Account Debtor. If the Account Debtor advises the
Administrative Agent of the existence of a Dispute, the Administrative Agent
shall advise the applicable Seller of such Overdue Receivable that the Account
Debtor has asserted a Dispute.
(i)Servicer Indemnification. Each Servicer hereby agrees to indemnify and hold
harmless the Administrative Agent and the Buyers and their respective officers,
directors, agents, representatives, shareholders, counsel, employees and each of
their respective Affiliates, successors and assigns (each, an “Indemnified
Person”) from and against any and all damages, claims, losses, costs, expenses
and liabilities (including, without limitation, reasonable and documented
attorneys’ fees and expenses) (all of the foregoing being collectively referred
to as “Indemnified Amounts”) arising out of or resulting from or related to (i)
any failure by any Servicer to perform its duties or obligations as Servicer
hereunder in accordance with this Agreement or to comply in all material
respects with any Applicable Law in connection with the Transaction Documents or
any Purchased Receivables, (ii) any breach of any Servicer’s (in its capacity as
Servicer) representations, warranties or covenants under any Transaction
Document or (iii) any claim brought by any Person other than an Indemnified
Person arising from any Servicer’s servicing or collection activities with
respect to the Purchased Receivables; provided, however, that in all events
there shall be excluded from the foregoing indemnification any damages, claims,
losses, costs, expenses or liabilities to the extent resulting solely from (x)
the gross negligence or willful misconduct of anthe applicable Indemnified
Person and/or any of its Related Indemnified Persons as determined in a final
non-appealable judgment by a court of competent jurisdiction, (y) the failure of
an Account Debtor to pay any sum due under its Purchased Receivables by reason
of the financial or credit condition of such Account Debtor (including, without
limitation, the occurrence of an Insolvency Event with respect to the applicable
Account Debtor), or (z) any action taken by the Administrative Agent or any
Buyer without the consent of the Servicer, at any time prior to the Servicer’s
removal as Servicer with respect to such Purchased Receivable in accordance with
clause (j) of this Section 5 to compromise or settle its claim against the
applicable Account Debtor in respect of any such Purchased Receivable. Any
amount due and payable pursuant to this clause shall be paid to the
Administrative Agent’s Account in immediately available funds by no later than
the first Settlement Date following demand therefor by the Administrative Agent.
(j)    Replacement of Servicers. Following the occurrence of a Servicer
Termination Event, the Administrative Agent may, or upon the direction of the
Required Buyers, shall, replace any or all Servicers with itself or any agent
for the Administrative Agent with respect to any and all Purchased Receivables.
Sellers shall be responsible for all reasonable costs and expenses incurred in
connection with such replacement and shall promptly reimburse the Administrative
Agent with respect to same. Any amount due and payable pursuant to this clause
shall be paid to the Administrative Agent’s Account in immediately available
funds by no later than the first Settlement Date following demand therefor by
the Administrative Agent.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
7

--------------------------------------------------------------------------------


            




(viii) the failure to vest in the Administrative Agent a first priority
perfected security interest (within the meaning of the UCC) in, each Purchased
Receivable and all Collections in respect thereof sold by such Seller, free and
clear of any Adverse Claim (and any attempt by any Person to void, rescind or
set-aside any such transfer); (ix) the commingling by such Seller of Collections
at any time with other funds of such Seller or any other Person or (x) the
existence of any liens or security interests described in clauses (iii) or (iv)
of the proviso to the definition of Adverse Claim or the exercise of rights by
any Person with respect thereto; provided, however, that in all events there
shall be excluded from the foregoing indemnification any Indemnified Amounts to
the extent resulting solely from (x) the gross negligence or willful misconduct
of anthe applicable Indemnified Person and/or any of its Related Indemnified
Persons as determined in a final non-appealable judgment by a court of competent
jurisdiction, (y) the failure of an Account Debtor to pay any sum due under its
Purchased Receivables by reason of the financial or credit condition of such
Account Debtor (including, without limitation, the occurrence of an Insolvency
Event with respect to the applicable Account Debtor), or (z) any action taken by
the Administrative Agent or any Buyer without the consent of the Servicer, at
any time prior to the Servicer’s removal as Servicer with respect to such
Purchased Receivable in accordance with clause (j) of Section 5 to compromise or
settle its claim against the applicable Account Debtor in respect of any such
Purchased Receivable. Any amount due and payable pursuant to this section shall
be paid to the Administrative Agent’s Account in immediately available funds by
no later than the fifth (5th) Business Day following demand therefor by the
Administrative Agent or the applicable Buyer.
(d)Tax Indemnification. All payments on the Purchased Receivables from the
Account Debtors will be made free and clear of any present or future taxes,
withholdings or other deductions whatsoever which arise by reason of the sale of
the Purchased Receivables to the Buyers (“Sale Transaction Taxes”) or relating
to the underlying transactions between the applicable Seller and the related
Account Debtors that gave rise to such Purchased Receivables (“Prior Transaction
Taxes”).  Each Seller, jointly and severally with each other Seller, will
indemnify the Administrative Agent and each Buyer and hold the Administrative
Agent and each Buyer harmless for any Sale Transaction Taxes and Prior
Transaction Taxes.  Further, each Seller shall pay and indemnify and hold the
Administrative Agent and each Buyer harmless from and against, any Sale
Transaction Taxes or Prior Transaction Taxes that may at any time be asserted
with respect to any Purchased Receivable sold by such Seller (including any
sales, occupational, excise, gross receipts, personal property, privilege or
license taxes, or withholdings, but not including taxes imposed upon the
Administrative Agent or any Buyer with respect to its overall net income
including gross receipts, franchise, doing business or similar taxes) and costs,
expenses and reasonable attorneys’ fees and expenses in defending against the
same, whether arising by reason of the acts to be performed by such Seller
hereunder or otherwise. Any amount due and payable pursuant to this section
shall be paid to the Administrative Agent’s Account in immediately available
funds by no later than the fifth (5th) Business Day following demand therefor by
the Administrative Agent or the applicable Buyer.
(e)    Increased Costs. If a Buyer shall determine in its reasonable discretion
that any Regulatory Change regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Buyer’s capital or
assets or increasing its amount of required liquidity as a consequence of (i)
this Agreement or any other Transaction Document, (ii) any of such Buyer’s
obligations under this Agreement or any other Transaction Document or (iii) such
Buyer’s purchase or the ownership, maintenance or funding of any Purchased
Receivables hereunder, to a level below that which such Buyer would have
achieved but for such Regulatory Change (taking into consideration such Buyer’s
policies with respect to capital adequacy), then, from time to time, and
thereafter, the Administrative Agent may deliver to the Sellers, on behalf of
such Buyer, a certificate describing such increased costs and indicating the
necessary increase in each applicable Account Debtor Discount Rate to compensate
for such increased costs. Such increased Account Debtor Discount Rates shall
automatically become effective with respect to any sales of Proposed Receivables
occurring on Purchase Dates


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
10

--------------------------------------------------------------------------------


            




any Additional Seller, any Additional Servicer or any other Person. The
liability of the Guarantor hereunder shall be absolute and unconditional
irrespective of (and the Guarantor hereby waives any and all defenses arising
out of): (i) any lack of validity or enforceability of any obligation of any
Additional Seller or Additional Servicer under this Agreement or any other
Transaction Document as against any such Person, (ii) any amendment,
modification or waiver of this Agreement or any other Transaction Document,
(iii) any challenge to, or lack of validity of, any Additional Seller’s
ownership interest (immediately prior to each purchase thereof by the Buyers) in
the Purchased Receivables, (iv) any other defense it may have as a guarantor or
a surety generally or otherwise based upon suretyship or impairment of
collateral and (v) any other circumstance that might otherwise constitute a
defense, either in equity or at law, available to, or a legal or equitable
discharge of the Guarantor (other than the defense of performance and/or payment
in full of the Guaranteed Obligations).
(c)Corporate Existence. The Guarantor will comply in all material respects with
all Applicable Laws and preserve and maintain its corporate existence, rights,
franchises, qualifications and privileges.
(d)Expenses. In addition to any Guaranteed Obligations it may be required to pay
pursuant to this Section 7, the Guarantor hereby agrees to reimburse the
Administrative Agent and (as appropriate) each Buyer on demand for:
(i)    all reasonable and documented costs and expenses (including reasonable
attorneys’ fees and expenses) the Administrative Agent or any Buyer incurs in
connection with the enforcement of this Section 7, or for any breach of this
Agreement or any of the other Transaction Documents by the Guarantor (including
all such expenses incurred during any work-out or negotiation in respect of the
obligations of the Guarantor hereunder); and
(ii)    all stamp and other similar taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents.
(e)Further Assurances. The Guarantor will, at its expense, promptly execute and
deliver all further instruments and documents that the Administrative Agent may
reasonably request to effectuate the terms of this Section 7 and the performance
of the Guarantor’s obligations hereunder.
(f)Payments. Any payments made by the Guarantor hereunder will be made without
setoff, deduction or counterclaim for the amount of any taxes, levies or imposts
by any taxing authority thereof or therein (but not including taxes imposed upon
the Administrative Agent or any Buyer with respect to its overall net income
including gross receipts, franchise, doing business or similar taxes).
(g)    Compliance Programs. The Guarantor and its Subsidiaries have conducted
and will conduct their businesses in compliance with applicable Anti-Corruption
Laws and Sanctions, and have maintained and will maintain policies and
procedures designed to promote and achieve compliance with such laws.
8.    Administrative Agent.
(a)Appointment and Authorization.
(i)    Each Buyer hereby irrevocably designates and appoints TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd., as the “Administrative Agent” hereunder and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
12

--------------------------------------------------------------------------------


            




(d)Reliance by the Administrative Agent. The Administrative Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document, other writing or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person and upon advice and
statements of legal counsel (including counsel to any Seller, any Servicer or
the Guarantor), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under any Transaction
Document unless it shall first receive such advice or concurrence of the
Required Buyers, and assurance of its indemnification, as it deems appropriate.
(e)Actions by Administrative Agent. The Administrative Agent shall take such
actions, or refrain from taking such actions, under each of the Transaction
Documents with respect to the rights and remedies of Buyers, including with
respect to any Purchased Receivable, in each case as may be directed by the
Required Buyers; provided, until the Administrative Agent receives such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, as Administrative Agent deems
advisable and in the best interests of the Buyers. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Buyers, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all Buyers and the Administrative Agent.
(f)Non-Reliance on the Administrative Agent and Other Buyers. Each Buyer
expressly acknowledges that none of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to such Buyer and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of any
Seller, any Servicer or the Guarantor, shall be deemed to constitute any
representation or warranty by the Administrative Agent. Each Buyer represents
and warrants to the Administrative Agent that, independently and without
reliance upon the Administrative Agent or any other Buyer and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of an investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of any Seller, any Servicer, the Guarantor and the Purchased
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items specifically
required to be delivered hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Buyer with any information concerning any
Seller, any Servicer, the Guarantor or any of their Affiliates that comes into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
(g)Administrative Agent and Affiliates. Each of the Buyers and the
Administrative Agent and their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with any Seller, any Servicer, the Guarantor or any of
their Affiliates and BTMUMUFG Bank may exercise or refrain from exercising its
rights and powers as if it were not the Administrative Agent. With respect to
the purchase of the Proposed Receivables pursuant to this Agreement, the
Administrative Agent, in its capacity as a Buyer, shall have the same rights and
powers under this Agreement as any other Buyer and may exercise the same as
though it were not such an agent, and the terms “Buyer” and “Buyers” shall
include the Administrative Agent in its capacity as a Buyer.
(h)Successor Administrative Agent. The Administrative Agent may, upon at least
forty-five (45) days’ notice to the Guarantor, each Seller, each Servicer and
each Buyer, resign as Administrative Agent. If the Person serving as
Administrative Agent is subject to an Insolvency Event, the Buyers (excluding
the Buyer that is also the Administrative Agent at such time, if applicable)
may, to the extent permitted by Applicable Law, by notice in writing to the
Guarantor and such Person remove such Person as Administrative


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
14

--------------------------------------------------------------------------------

            




Agent. Any resignation or removal, as the case may be, shall not become
effective until a successor agent is appointed by the Buyers (excluding the
Buyer that is also the Administrative Agent at such time, if applicable), but
with the consent of the Guarantor (provided, such consent shall not be
unreasonably withheld, delayed or conditioned), and has accepted such
appointment. Upon such acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights and duties of the
retiring or removed, as applicable, Administrative Agent, and the retiring or
removed, as applicable, the Administrative Agent shall be discharged from its
duties and obligations as Administrative Agent under the Transaction Documents.
After any retiring or removed, as applicable, Administrative Agent’s resignation
or removal, as applicable, hereunder, the provisions of Section 18 and this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent.
(i)Know Your Customer. Nothing in this Agreement shall require any Buyer
(including any Buyer when acting as Administrative Agent) to carry out any “know
your customer” or other checks in relation to any Person on behalf of any other
Buyer. Each Buyer confirms and acknowledges that it is solely responsible for
such checks and verifications it is required to carry out.
(j)Enforcement.
(vii)    Notwithstanding anything to the contrary contained herein or in any
other Transaction Document and without limiting Section 8(e) (but subject to the
rest of this Section 8(j)), the authority to enforce rights and remedies of the
Buyers hereunder and under the other Transaction Documents against any Person
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8(a) for the benefit of
all the Buyers.
(vii)    In the event that (1) any Buyer shall at any time be the sole owner of
100% of any Purchased Receivable and no other Buyer shall have a Pro Rata Share
in such Purchased Receivable (each, a “Wholly-Owned Purchased Receivable”; and
such Buyer an “Affected Buyer”), and (2) a Non-Payment Event occurs with respect
to such Wholly-Owned Purchased Receivable, then:
(A)    Each Affected Buyer may elect by written notice to the Administrative
Agent, each Seller, each Servicer and each other Buyer (each a “Direct
Enforcement Election”), to exercise any rights and remedies otherwise available
to the Administrative Agent under this Agreement in respect of such Wholly-Owned
Purchased Receivable, including, without limitation, those in Section 5(h).
(B)    Upon the delivery of such Direct Enforcement Election, (1) neither the
Administrative Agent nor any other Buyer shall have the right to exercise such
rights and remedies with respect to the Wholly-Owned Purchased Receivables of
such Affected Buyer designated in such Direct Enforcement Election and (2)
neither the Administrative Agent nor any other Buyer shall have any liability to
such Affected Buyer, any Seller, any Servicer, the Guarantor or any other Person
for the actions of such Affected Buyer or its respective representatives or
agents in respect thereof.
(C)    Upon the request of an Affected Buyer, Administrative Agent will, if
permitted to do so under Applicable Law, assign to such Affected Buyer, its
security interest in the applicable Wholly-Owned Purchased Receivables subject
to any Direct Enforcement Election and shall deliver to such Affected Buyer,
such UCC filing statements as such Affected Buyer shall reasonably request in
form and substance acceptable to Administrative Agent and such Affected Buyer to
assign to such Affected Buyer the


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
15

--------------------------------------------------------------------------------

            




Administrative Agent’s UCC-1 filing position as secured party of record, but
solely with respect to such Wholly-Owned Purchased Receivables.
(D)    Each Affected Buyer, the other Buyers and the Administrative Agent shall
cooperate with each other in good faith to coordinate the exercise of their
rights and remedies under this Agreement and the other Transaction Documents
with respect to such Wholly-Owned Purchased Receivables and the Purchased
Receivables generally.
(k)Prompt Delivery of Information. Unless specifically required otherwise under
the terms of this Agreement, to the extent the Administrative Agent receives
information from the Sellers or the Servicers, which by the terms of this
Agreement is “for delivery to the Buyers” or other similar terms, the
Administrative Agent shall endeavor to promptly deliver such information to the
Buyers; provided that the failure to do so in a timely manner shall not give
rise to any liability on the part of the Administrative Agent.
9.Notices. Unless otherwise provided herein, all communications by any party to
any other party hereunder or any other Transaction Document shall be in a
writing personally delivered or sent by a recognized overnight delivery service,
or certified mail, postage prepaid, return receipt requested, or by e-mail to
such party, as the case may be, at its address set forth below:
If to Sanmina Corporation,
as Seller or Servicer:
Sanmina Corporation
2700 North First Street
San Jose, California 95134
Attention: David R. Anderson, Executive Vice President      and Chief Financial
Officer
Email:    

With a copy to the Guarantor:
If to Guarantor:
Sanmina Corporation
2700 North First Street
San Jose, California 95134
Attention: David R. Anderson, Executive Vice President     and Chief Financial
Officer
Email:    

If to the Administrative Agent:    MUFG Bank, Ltd.
(other than
Purchase Requests):        The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Gustavo Rizzo; Gauri Duggal; Jason Wu;
Brian McNany
Email:    



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
16

--------------------------------------------------------------------------------

            






With a copy to:
TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Amy Mellon Grandis
Email:    









If to the Administrative AgentBuyers:     
For MUFG Bank:
MUFG Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Gustavo Rizzo; Gauri Duggal; Jason Wu; Brian McNany
Email:    

For Wells:
Wells Fargo Bank, N.A.

(Purchase Requests only)
301 South College Street, 5th Floor
Charlotte, NC 28202
Attention: Vladimir Mashchenko, Director, Supply Chain Finance
Telephone No.
Email:

also add
The Bank of Tokyo Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas
New York, New York 10020-1104
For BOW:
Bank of the West

180 Montgomery Street
San Francisco, California 94104
Attention: Gustavo Rizzo; Jason WuScott Bruni; Julien Coustel
Email:




Notwithstanding the foregoing, if sent by e-mail, (i) any notice of default or
Servicer Termination Event by the Administrative Agent and (ii) any notice of
termination by any party under this Agreement, shall, in each case, also be
given by one of the other means provided above. A Purchase Request, and any
supporting documentation in connection herewith or therewith, such as copies of


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
17

--------------------------------------------------------------------------------


            




18.General Provisions.
(a)Final Agreement. This Agreement represents the final agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous understandings and agreements with respect to such subject
matter.
(b)Assignment.
(i)        (i)    Each Buyer may only assign or transfer its role as Buyer under
this Agreement with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of the Sellers and the
Administrative Agent; provided that no consent of the Sellers shall be required
for an assignment to an Affiliate of such Buyer or, if a Servicer Termination
Event has occurred and is continuing, any other Person; provided further that
the Sellers shall be deemed to have consented to any such assignment unless one
of them shall object thereto by written notice to such Buyer within ten (10)
Business Days after having received notice thereof.
(ix)        (ii)    Notwithstanding clause (i) above, each Buyer may at any time
assign, transfer or participate any Purchased Receivables or its rights to
receive payments with respect to any Purchased Receivables, including to any
provider of credit insurance.
(x)        (iii)    None of the Sellers, the Servicers or the Guarantor may
assign or otherwise transfer its rights, benefits or obligations under the
Transaction Documents without the prior written consent of the Administrative
Agent and the Buyers.
(xi)        (iv)    Notwithstanding anything herein to the contrary, each Buyer
may assign or pledge a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Buyer, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or any other
central bank. No such assignment and/or pledge shall release such Buyer from its
obligations hereunder.
(xii)        (v)    Subject to the foregoing clauses (i) through (iv), this
Agreement shall be binding on and shall inure to the benefit of each party
hereto and its successors and assigns.
(c)Joinder of Additional Buyers.  At any time during the term of this Agreement,
upon the request of the Sellers and with the written consent of the
Administrative Agent (and (subject to the proviso below) each existing Buyer (in
each case, such consent not to be unreasonably withheld), one or more additional
commercial banks (each, an “Additional Buyer”), may join this Agreement as a
Buyer in all respects by entering into a joinder and amendment agreement (each,
a “Buyer Joinder”) among the Sellers, the Servicers, the Guarantor, the
Administrative Agent and any(subject to the proviso below) each existing
BuyersBuyer (except for any Buyer that is being removed as a Buyer of future
Proposed Receivables in accordance with Section 18(f)), which shall, among other
things, contain all relevant information applicable to Buyers under this
Agreement, including, without limitation, such Additional Buyer’s Facility Share
and it’sits Designated Percentages for the Account Debtors; provided, however,
that no such consent of, or entry into the applicable Buyer Joinder by, an
existing Buyer shall be required in circumstances where the proposed Additional
Buyer(s) will have positive Designated Percentages solely with respect to
Account Debtors in relation to which such existing Buyer’s Designated Percentage
is zero. Upon the effectiveness of such Buyer Joinder such Additional Buyer
shall become a Buyer hereunder, subject to the rights, duties and obligations of
a Buyer in all respects. For the avoidance of doubt and notwithstanding the
addition of any Additional Buyer, no changes whatsoever will be made to the Pro
Rata Shares of the existing Buyers in the existing


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
20

--------------------------------------------------------------------------------

            




Purchased Receivables absent the consent of the applicable Buyers holding Pro
Rata Shares in the applicable Purchased Receivables, which consent may be given
at the sole and absolute discretion of each such Buyer.
(d)Severability. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(e)Execution; Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
electronic mail attachment in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart of this Agreement.
(f)Termination. The term of this Agreement shall last from the initial effective
dateEffective Date hereof until and including March 25, 2019, which date shall
be automatically extended for progressive three hundred and sixty-four (364)-day
terms unless the Sellers provide written notice to the Administrative Agent or
the Administrative Agent provides written notice to the Sellers not less than
ten (10) Business Days prior to the expiration of the then-applicable term, that
such Person does not intend to extend the term of this Agreement.  In addition,
(i) the Administrative Agent, the Buyers or the Sellers may terminate this
Agreement for convenience at any time by thirty (30) days’ prior written notice
to the other parties, and (ii) the Sellers may terminate this Agreement upon
three (3) Business Days’ prior written notice to the Administrative Agent at any
time following (A) the delivery by or on behalf of any Buyer of any certificate
pursuant to Section 6(e) hereof providing for an increase in Account Debtor
Discount Rates on account of increased costs or (B) the rejection by the Buyers
of at least two (2) duly submitted Purchase Requests as to which all conditions
precedent set forth in Section 1(e) would be satisfied but for such rejection
within any consecutive sixty (60) day period.  In addition, any Buyer may at any
time elect to resign its role as a Buyer under this Agreement by providing at
least thirty (30) days’ prior written notice of such resignation to the
Administrative Agent, the other Buyers, each Seller, each Servicer and the
Guarantor, whereupon such resigning Buyer will no longer be offered Purchase
Requests following the effectiveness of such notice.  Notwithstanding the
foregoing, all obligations of the Sellers, the Servicers and the Guarantor under
this Agreement, including all covenants, representations, warranties, repurchase
obligations, and indemnities made herein shall continue in full force and effect
until the Final Collection Date.
(g)Calculation of Interest. All interest amounts calculated on a per annum basis
hereunder are calculated on the basis of a year of three hundred and sixty (360)
days.
(h)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT
THAT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.
(i)    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES
THAT IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
21

--------------------------------------------------------------------------------


            




regardless of whether the Administrative Agent or any Buyer may have had notice
or knowledge of such default or breach at the time.
No waiver, alteration, modification or amendment of this Agreement or any other
Transaction Document or any of the provisions hereof or thereof shall be binding
unless made in writing and duly executed by each Seller, each Servicer, the
Guarantor, the Administrative Agent and the Required Buyers, except that no such
waiver, alteration, modification or amendment shall, without the consent of all
Buyers: (i) extend the term of this Agreement (other than in accordance with
Section 18(e)), (ii) increase the Buyer’s Facility Share of any Buyer or change
any Buyer’s Designated Percentage with respect to any Account Debtor, (iii)
alter the definition of the term Pro Rata Share, (iv) extend the maturity of any
Purchased Receivable or reduce any fee payable by any Seller to the Buyers,
including pursuant to any Buyer Pricing Letter, (v) alter the definition of the
term Required Buyers or alter, amend or modify this Section 18(mn), (vi) alter
the termterms “Purchase Price or its”, “Discount,” “Purchased Receivables,”
“Event of Repurchase” or any of their component parts, (vii) release any Seller,
the Guarantor or other Person from its obligations under this Agreement or any
other Transaction Document, (viii) release the general security interest granted
herein to the Administrative Agent, for the benefit of the Buyers, in the
Purchased Receivables (unless such release relates to a sale or other
disposition of assets permitted under the terms of this Agreement) or (ix)
alter, amend or modify Schedule II or its, Schedule II, Exhibit E, or Exhibit F,
or any of their component parts.
Notwithstanding the foregoing, it is acknowledged by each Seller that the Buyers
shall not agree to any amendment to Schedule II hereof unless Sanmina
Corporation has complied with its obligations pursuant to clause (r) of Exhibit
D hereof both before and after giving effect to any such amendment.
No assignment by the Administrative Agent or any Buyer in accordance with
Section 18(a) shall be deemed to be an alteration, modification or amendment of
any of the provisions hereof.
Notwithstanding the foregoing, (i) any Agent Fee Letter may be amended or
supplemented by the mutual agreement of only the Sellers, the Guarantor and the
Administrative Agent and (ii) any Buyer Pricing Letter may be amended or
supplemented by the mutual agreement of only the Sellers, the Guarantor and the
Buyers party thereto (and the written acknowledgment of the Administrative
Agent).
19.Confidentiality; Disclosure Required by Law. Each party to this Agreement
acknowledges that each other party may receive or have access to proprietary or
confidential information disclosed by a disclosing party (collectively, the
“Information”). The receiving party will use the disclosing party’s Information
solely to perform its obligations and exercise its rights under or in relation
to this Agreement and any other Transaction Document. The receiving party will
not disclose the disclosing party’s Information:; provided that, the receiving
party may disclose the disclosing party’s Information:
(a)to such party’s Affiliates and the respective directors, managers, officers,
trustees, employees, agents and advisors of such party (so long as each such
Person shall have been instructed to keep the same confidential in accordance
with this Section 19);
(b)to the extent necessary to comply with law or any legal process or the
requirements of any Governmental Authority (including bank examiners and
self-regulatory organizations) or of any securities exchange on which securities
of the disclosing party or any Affiliate of the disclosing party are listed or
traded (and the disclosing party shall use commercially reasonable efforts to so
notify the other party of such disclosure; provided no such notice shall be
required if such disclosure is part of a routine regulatory examination or
securities law filing (including any required filing disclosing this Agreement)
or is not otherwise permitted pursuant to Applicable Law);


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
23

--------------------------------------------------------------------------------


            




THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as the Administrative Agent




By:_____________________________________
Name:
Title:




THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Buyer




By: ____________________________________
Name:
Title:










[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Signature Page

--------------------------------------------------------------------------------






Schedule I
Form of Purchase Request
[date]
TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Gustavo Rizzo; Jason Wu
Email:
Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of March 26, 2018, by and among SANMINA CORPORATION, a Delaware corporation,
and any other seller from time to time party thereto (each, in such capacity, a
“Seller” and collectively, the “Sellers”), and as servicers (each, in such
capacity, a “Servicer” and collectively, the “Servicers”), SANMINA CORPORATION,
as guarantor (in such capacity the “Guarantor”), THEMUFG BANK OF
TOKYO-MITSUBISHI UFJ, LTD.(“BTMUMUFG Bank”) and each other buyer from time to
time party thereto (each, in such capacity, a “Buyer” and collectively, the
“Buyers”), and BTMUMUFG Bank as administrative agent (in such capacity, the
“Administrative Agent”) (as it may be amended, restated, modified or
supplemented from time to time, the “Agreement”; capitalized terms not otherwise
defined herein shall have the meanings set forth in, or by reference in, the
Agreement).
Pursuant to the terms of the Agreement, the Sellers party hereto hereby request
that the Buyers purchase from such Sellers on ___________ ____, 20____, the
Proposed Receivables listed on the exhibit attached hereto with an aggregate Net
Invoice Amount of $_____________.
Each Seller party hereto represents and warrants that each of the conditions
precedent outlined in Section 1(e) of the Agreement will be satisfied in
connection with such proposed purchase.
Upon payment of the aggregate Purchase Price for any Proposed Receivable, the
applicable Buyers hereby purchase, and the Sellers party hereto hereby sell all
of such Sellers’ right, title and interest (but none of Sellers’ underlying
obligations to the applicable Account Debtor) with respect to such Proposed
Receivable as of the date hereof, and such Proposed Receivables shall become
Purchased Receivables in the manner set forth in the Agreement.
[SELLER]1 


By:______________________________________
Name:______________________________________
Title:_____________________________________


[SELLER]2 


By:______________________________________
Name:______________________________________
Title:_____________________________________
_____________________
1 Insert applicable Seller name and signatures.
2 Insert applicable Seller name and signatures.
3 [***].
4 [***].
5 [***].


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule I-1

--------------------------------------------------------------------------------


            




Schedule II
Account Debtors

Seller: Sanmina Corporation


ACCOUNT DEBTOR
NAME
ACCOUNT DEBTOR PURCHASE SUBLIMIT
ACCOUNT DEBTOR BUFFER PERIOD
DESIGNATED PERCENTAGES
[***]
$[***]
[***]
[***]%


[***]
$[***]
[***]
[***]%


[***]
$[***]
[***]
[***]%


[***]
$[***]
[***]
[***]%





Account Debtor Name


Other Permitted Governing Law
Account Debtor Purchase Sublimit
Account Debtor Buffer Period
Designated Percentages
Buyer
[***]
 
$[***]
[***]
[***]%
[***]
[***]
 
$[***]
[***]
[***]
 
$[***]3
[***]
[***]%
[***]
[***]




[***]
[***]




$[***]
[***]
[***]%
[***]
[***]




$[***]
[***]
[***]%
[***]
[***]




$[***]
[***]
[***]%
[***]
[***]




$[***]
[***]
[***]%
[***]
[***]
[***]
$[***]4
[***]
[***]%
[***]%
[***]
[***]
[***]
[***]
 
$[***]
[***]
[***]%
[***]
[***]
 
$[***]
[***]
[***]%
[***]
[***]
[***]
$[***]5
[***]
[***]%
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
$[***]
[***]
[***]%


[***]

    
3 [***].
4 [***].


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule II-1

--------------------------------------------------------------------------------

            




5 [***].


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule II-2

--------------------------------------------------------------------------------


            




Exhibit A
Certain Defined Terms
A.    Defined Terms.
As used herein, the following terms shall have the following meanings:
“Account Debtor” means, with respect to each Seller, a Person listed as an
account debtor on Schedule II to this Agreement under the name of such Seller,
as such Schedule may be modified or supplemented from time to time upon the
request of the Sellers, as approved in advance by the Administrative Agent and
the Buyers in writing in their sole and absolute discretion in accordance with
the terms of this Agreement.
“Account Debtor Buffer Period” means, for each Account Debtor, the number of
days set forth under the heading “Account Debtor Buffer Period” for such Account
Debtor on Schedule II to this Agreement, as such Schedule may be modified or
supplemented from time to time upon the request of the Sellers, as approved in
advance by the Administrative Agent and the Buyers in writing in their sole and
absolute discretion in accordance with the terms of this Agreement.
“Account Debtor Discount Rate” means, with respect to any Account Debtor, LIBOR
plus the “Account Debtor Discount Margin” per annum specified for such Account
Debtor in the applicable Buyer Pricing Letter, as such Buyer Pricing Letter may
be modified or supplemented from time to time (i) upon the request of the
Sellers, as approved in advance by the Administrative Agent and each applicable
Buyer in writing in their sole and absolute discretion in accordance with the
terms of this Agreement, or (ii) as otherwise provided in this Agreement.
“Act” has the meaning set forth in Section 18(m) hereof.
“Additional Buyer” has the meaning set forth in Section 18(c) hereof.
“Additional Seller” has the meaning set forth in Section 15 hereof.
“Additional Servicer” has the meaning set forth in Section 7(a) hereof.
“Administrative Agent” has the meaning set forth in the preamble hereto.
“Administrative Agent’s Account” means the account specified as such in Exhibit
G hereto, or such other deposit account identified in writing by the
Administrative Agent to the Sellers from time to time.
“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security; provided, however, that none of
the foregoing shall constitute an Adverse Claim (i) to the extent granted favor
of, or assigned to, the Administrative Agent, (ii) to the extent granted or
created by the Administrative Agent or any Buyer in favor of any third party,
arising out of any claim asserted by any creditor of the Administrative Agent or
any such Buyer, or otherwise resulting solely from actions or omissions of the
Administrative Agent or any Buyer (iii) to the extent consisting of liens or
security interests arising under the Credit Agreement or the Indenture which are
automatically released with respect to the applicable Purchased Receivable
hereunder upon its sale to the Buyers hereunder, or (iv) to the extent
consisting of liens or security interests granted pursuant to the Credit
Agreement or the Indenture over deposit accounts


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-1

--------------------------------------------------------------------------------

            




into which Collections in respect of any Purchased Receivables are received or
held prior to being transferred to the Administrative Agent.
“Affected Buyer” has the meaning set forth in Section 8(j)(ii) hereof.
“Affiliate” when used with respect to a Person means any other current or future
Person controlling, controlled by, or under common control with, such Person.
For the purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of its
management and policies, whether through the ownership of voting securities, by
contract or otherwise.
“Agent Fee Letter” means any fee letter agreement entered into subsequent to the
date hereof by and between Sellers and the Administrative Agent with respect to
any administrative, processing or other similar fees payable to the
Administrative Agent.
“Agreement” has the meaning set forth in the preamble hereto.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other Applicable Law of the
United States, Canada or any member state of the European Union now or hereafter
enacted to monitor, deter or otherwise prevent: (i) terrorism or (ii) the
funding or support of terrorism or (iii) money laundering.
“Applicable Law” means any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, order, injunction, writ, decree, judgment,
award or similar item of or by a Governmental Authority or any interpretation,
implementation or application thereof.
“Auto Rejected Receivable” has the meaning set forth in Section 1(g) hereof.
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“BTMU” has the meaning set forth in the preamble heretoBOW” means Bank of the
West.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in New York City are required or permitted to close; provided, when
used in connection with determining LIBOR, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market.
“Buyer” has the meaning set forth in the preamble hereto.
“Buyer’s Facility Share” shall mean, with respect to any Buyer, (i) if appearing
below, the amount set forth opposite such Buyer’s name below, or as such amount
is modified from time to time, and (ii) with respect to any other Buyer, in the
applicable Buyer Joinder under which it becomes a Buyer hereunder, as such
amount is modified from time to time.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-2

--------------------------------------------------------------------------------

            




MUFG Bank, Ltd.
$180,000,000
Bank of the West
$150,000,000
Wells Fargo Bank, N.A.
$125,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.                $140,000,000
“Buyer Joinder” has the meaning set forth in Section 18(c) hereof.
“Buyer Pricing Letter” means the one or more letter agreement entered into on
the date hereof agreements by and among the Sellers, the Guarantor, the
Administrative Agent and the one or more Buyers with respect to the relevant
Account Debtor Discount Margins applicable to the Account Debtors hereunder and
any other amounts payable to the Buyers’ hereunder.
“Certification of Beneficial Owner(s)” means a certificate in form and substance
satisfactory to the Administrative Agent regarding beneficial ownership of each
Seller, each Servicer and the Guarantor as required by the Beneficial Ownership
Rule.
“Collections” means, with respect to any Receivable: (a) all funds that are
received by any Seller, Servicer or any other Person on their behalf in payment
of any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including insurance payments and net proceeds of the
sale or other disposition of repossessed goods or other collateral or property
of the related Account Debtor or any other Person directly or indirectly liable
for the payment of such Receivable and available to be applied thereon), (b) all
Deemed Collections, (c) all proceeds of all Related Security with respect to
such Receivable and (d) all other proceeds of such Receivable.
“Contract” means, with respect to any Receivable, the applicable contract or
purchase order with respect to such Receivable between a Seller and the
applicable Account Debtor, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
“Credit Agreement” means the Third Amended and Restated Credit Agreement dated
as of February 1, 2018 among Sanmina Corporation as the borrower, Bank of
America, N.A. as the administrative agent, swing line lender and issuing lender,
and the other lenders from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.
“Deemed Collection” has the meaning set forth in Section 6(a) hereof.
“Designated Percentage” means, for each Buyer, with respect to each Account
Debtor, the percentage set forth under the heading “Designated Percentage” for
such Buyer on Schedule II to this Agreement, as such Schedule may be modified or
supplemented from time to time upon the request of the Sellers, as approved in
advance by the Administrative Agent and the Buyers in writing in their sole and
absolute discretion in accordance with the terms of this Agreement.
“Dilution” means, on any date, an amount equal to the sum, without duplication,
of the aggregate reduction effected on such date in the outstanding balance of
any Purchased Receivable attributable to any discount, adjustment, deduction, or
reduction that would have the effect of reducing the amount of part or all of
such Purchased Receivable (except, in each case, to the extent arising solely as
the result of the applicable Account Debtor’s financial or credit condition or
ability to pay).
“Discount” means, with respect to each Purchased Receivable purchased on a
Purchase Date related to a specific Account Debtor, the discount cost applied by
the Buyers to such Purchased


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-3

--------------------------------------------------------------------------------


            




thirty (30) days, or any of the actions sought in such proceeding (including the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or such Person shall take any action to authorize any of
the actions set forth above in this clause (ii).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time.
“Joinder Agreement” means a joinder agreement in substantially the form of
Exhibit H hereto.
“LIBOR” means, for any Purchased Receivable, (a) the interest rate per annum
determined on the basis of the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of that rate) for deposits in U.S. dollars as of 11:00 a.m.
(London time) on the second Business Day preceding the Purchase Date for such
Purchased Receivable, having a term approximately equal to the Discount Period
for such Purchased Receivable as it appears on the relevant display page on the
Bloomberg Professional Service (or any successor or substitute page or service
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market comparable to those currently provided on such page that
is mutually acceptable to the Administrative Agent and the Seller) or (b) if a
rate cannot be determined under clause (a), the interest rate per annum equal to
the average (rounded upwards if necessary to the nearest 1/100th of 1%) of the
rates per annum at which deposits in U.S. dollars having a term approximately
equal to such Discount Period are offered to the principal London office of the
Administrative Agent by three (3) prime banks in the London interbank market,
selected by the Administrative Agent in good faith, at about 11:00 a.m. (London
time) on the second Business Day preceding the first day of such Discount
Period; provided, however, that, in the event the applicable interest rate is
not available for the term in question, the interest rate for such term will be
determined by linear interpolation of the rates available for maturities next
higher and next shorter than the relevant term. Notwithstanding the foregoing,
if, on any day, “LIBOR” would be less than 0%, for purposes of this Agreement,
“LIBOR” shall mean 0%.
“Maturity Date” means, with respect to any Purchased Receivable, the date the
related Contract provides for timely payment in full of the amounts owing
thereunder.
“Maximum Outstanding Purchase Amount” means, as of any date of determination, an
amount equal to the sum of the Purchase Sublimits with respect to all Account
Debtors as of such date of determination.
“Modified Designated Percentage” has the meaning set forth in Section 1(g)
hereof.
“Modified Designated Percentage Buyer” has the meaning set forth in Section 1(g)
hereof.
“MUFG Bank” has the meaning set forth in the preamble hereto.
“Net Invoice Amount” means the amount of the applicable Purchased Receivable
shown on the invoice for such Purchased Receivable as the total amount payable
by the related Account Debtor (net of any discounts, credits or other allowances
shown on such invoice and agreed to prior to the Purchase Date).
“Non-Funding Buyer” has the meaning set forth in Section 1(g) hereto.
“Non-Payment Event” has the meaning set forth in Section 5(h).
“Non-Payment Report” has the meaning set forth in Section 5(h).


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
Exhibit A-6

--------------------------------------------------------------------------------

            




“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control (or any successor thereto).
“Outstanding Purchase Amount” means, as of any time of determination and with
respect to any portion of the Purchased Receivables, (x) the Net Invoice Amount
for such Purchased Receivables, minus (y) the aggregate amount of all
Collections with respect to such Purchased Receivables that has been deposited
into the Administrative Agent’s Account as of such time. When such term is used
without reference to any specific Purchased Receivables, it shall constitute a
reference to all Purchased Receivables.
“Overdue Payment Rate” means the Prime Rate + 2% per annum.
“Overdue Receivable” has the meaning set forth in Section 5(h) hereof.
“Person” means an individual, partnership, sole proprietorship, corporation
(including a business trust), limited liability company, limited partnership,
joint stock company, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof.
“Primary Indemnified Person” means each of the Administrative Agent and each
Buyer.
“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its
“reference rate” or “prime rate”, as applicable. Such “reference rate” or “prime
rate” is set by the Administrative Agent based on various factors, including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such announced rate, and is not necessarily the
lowest rate charged to any customer.
“PrimeRevenue System” means the Administrative Agent’s communication tool
accessible via the internet to enable clients to offer various Proposed
Receivables for sale to the Administrative Agent and for the loading approval
and monitoring of such Proposed Receivables on a platform, the terms of use of
which are set out in Annex I and are hereby incorporated herein.
“Pro Rata Share” shall mean, with respect to any Buyer,
(i)     subject to clause (ii) immediately below, with respect to each Proposed
Receivable, an amount (expressed as a percentage) equal to such Buyer’s
Designated Percentage applicable to the Account Debtor owing on such Proposed
Receivable,
(ii)    with respect to each Auto Rejected Receivable that is resubmitted for
sale by a Seller in accordance with Section 1(g), an amount (expressed as a
percentage) equal to such Buyer’s Modified Designated Percentage applicable to
the Account Debtor owing on such Proposed Receivable,
(iii)     with respect to any Purchased Receivable, an amount (expressed as a
percentage) equal to (x) that portion of the Purchase Price of such Purchased
Receivable paid by such Buyer, divided by (y) the Purchase Price of such
Purchased Receivable paid by all of the Buyers, and
(iv)     for all other purposes under this Agreement, an amount (expressed as a
percentage) equal to (x) the aggregate Purchase Prices of all Purchased
Receivables paid by such Buyer, divided by (y) the aggregate Purchase Prices of
all Purchased Receivables paid by all of the Buyers.
“Proposed Receivable” means, with respect to any Purchase Date, each Receivable
proposed by Seller to the Buyers for purchase hereunder and described in a
Purchase Request to be purchased on such


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
Exhibit A-7

--------------------------------------------------------------------------------


            




thereof, and (B) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign governmental or regulatory authorities, shall in each case be deemed to
be a “Regulatory Change” occurring and implemented after the date hereof,
regardless of the date enacted, adopted, issued or implemented; or
(b)     any change in the application to such Person of any existing Applicable
Law, regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii), (a)(iii) or (a)(iv) above.
“Related Indemnified Person” means (i) with respect any Primary Indemnified
Person, each of such Primary Indemnified Person’s officers, directors, agents,
representatives, shareholders, counsel, employees, Affiliates, successors and
assigns and (ii) with respect to any Person that is a Related Indemnified Person
of a Primary Indemnified Person, each of (x) such Primary Indemnified Person and
(y) each other Related Indemnified Person of such Primary Indemnified Person.
“Related Security” means, with respect to any Receivable:
(i)    all rights to enforce payment of such Receivable under the related
Contract;
(ii)    all instruments and chattel paper that may evidence such Receivable;
(iii)    all payment rights under guaranties, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise;
(iv)    all security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements describing any collateral securing such Receivable; and
(v)    all books, records and other information (including computer programs,
tapes, discs, punch cards, data processing software and related property and
rights) relating to such Receivable and the related Account Debtor.
“Required Buyers” shall mean, (i) at such time as there are two or fewer Buyers,
all Buyers, (ii) at such time as there are three Buyers, at least two Buyers and
(iii) at all other times, the Buyers the Pro Rata Shares in excess of 50%.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of OFAC or the United States Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) that is operating, organized or
resident in a Sanctioned Country; (c) with


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
Exhibit A-9

--------------------------------------------------------------------------------


            




Buyer is governed by the Uniform Commercial Code as in effect in a jurisdiction
other than New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
“UCC Information” means the information set forth on Schedule III, as such
information may be updated from time to time in writing in accordance with
clause (c) of Exhibit D.
“U.S. dollars” means United States dollars, the lawful currency of the United
States of America.
“Wells” means Wells Fargo Bank, N.A.
B. Other Interpretive Matters.
All accounting terms defined directly or by incorporation in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) terms defined in Article 9 of the UCC and not otherwise
defined in such agreement are used as defined in such Article; (b) references to
any amount as on deposit or outstanding on any particular date means such amount
at the close of business on such day; (c) the words “hereof,” “herein” and
“hereunder” and words of similar import refer to such agreement (or the
certificate or other document in which they are used) as a whole and not to any
particular provision of such agreement (or such certificate or document); (d)
references to any Annex, Section, Schedule or Exhibit are references to Annexes,
Sections, Schedules and Exhibits in or to such agreement (or the certificate or
other document in which the reference is made), and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”; (f)
references to any Applicable Law refer to that Applicable Law as amended from
time to time and include any successor Applicable Law; (g) references to any
agreement refer to that agreement as from time to time amended, restated,
extended or supplemented or as the terms of such agreement are waived or
modified in accordance with its terms; (h) references to any Person include that
Person’s permitted successors and assigns; (i) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof; (j) unless otherwise provided, in the calculation of time
from a specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”; (k)
terms in one gender include the parallel terms in the neuter and opposite
gender; (l) the term “or” is not exclusive; and (m) unless otherwise provided,
all references to specific times shall be references to such time in New York
City, New York.






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
Exhibit A-11

--------------------------------------------------------------------------------


            




Person will conflict with or result in a breach of or give rise to a default
under (i) any Applicable Laws, (ii) any indenture, loan agreement, security
agreement or other material agreement binding upon such Person or any of its
properties, or (iii) any provision of such Person’s organizational documents.
(h)No authorization, consent or approval or other action by, and no notice to or
filing (other than the UCC financing statements required to be filed hereunder)
with, any Governmental Authority is required to be obtained or made by such
Person for the due execution, delivery and performance by it of this Agreement
or any other Transaction Document.
(i)Such Person is Solvent.
(j)There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order binding on or against
such Person or any of its Affiliates before any court, governmental entity or
arbitrator, which could reasonably be expected to have an adverse effect on the
enforceability of this Agreement (including, without limitation, the
enforceability of any Buyer’s ownership interest in the Purchased Receivables)
or the ability of such Person to perform its obligations hereunder.
(k)No Seller has pledged or granted any security interest in any Purchased
Receivable to any Person except (i) pursuant to this Agreement, (ii) security
interests granted pursuant to the Credit Agreement or the Indenture which, in
each case, are automatically released with respect to such Purchased Receivable
upon its sale to the Buyers hereunder, or (iii) security interests granted
pursuant to the Credit Agreement or the Indenture over deposit accounts into
which Collections in respect of any Purchased Receivables are received or held
prior to being transferred to the Administrative Agent.
(l)Such Person is in compliance with all covenants and other agreements
contained in this Agreement.
(m)Policies and procedures have been implemented and maintained by or on behalf
of each Person that are designed to achieve compliance by such Person, its
respective Subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, giving due
regard to the nature of such Person’s business and activities, and such Person,
its Subsidiaries and its officers and employees and, to the knowledge of such
Person, its officers, employees, directors and agents acting in any capacity in
connection with or directly benefitting from the facility established hereby,
are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.
(n)(i) None of such Person, its Subsidiaries or, to the knowledge of such
Person, any of its directors, officers, employees, or agents acting in any
capacity in connection with or directly benefiting from the facility established
hereby, is an individual or entity that is, or is directly or indirectly owned
or controlled by, a Sanctioned Person, (ii) none of such Person and its
Subsidiaries is located, organized or resident in a Sanctioned Country or is the
subject or target of any Sanctions, and (iii) such Person is not in violation of
any applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
(o)No proceeds of Purchased Receivables will be used by such Person in any
manner that will violate Anti-Corruption Laws, Anti-Terrorism Laws or applicable
Sanctions.
(p)    The information included in the Certification of Beneficial Owner is true
and correct in all respects.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit C-2

--------------------------------------------------------------------------------


            




(i)(i) None of the Guarantor or any of its respective Subsidiaries or, to the
knowledge of the Guarantor, as applicable, any of its respective directors,
officers, employees, or agents that will act in any capacity in connection with
or directly benefit from the facility established hereby, is an individual or
entity that is, or is directly or indirectly owned or controlled by, a
Sanctioned Person, (ii) none of the Guarantor or any of its respective
Subsidiaries is located, organized or resident in a Sanctioned Country or is the
subject or target of any Sanctions, and (iii) the Guarantor is not in violation
of any applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
(j)    The information included in the Certification of Beneficial Owner is true
and correct in all respects.






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit C-4

--------------------------------------------------------------------------------


            




Servicer’s sales records and the invoices in respect of Purchased Receivables at
any time and permit the Administrative Agent to take such copies and extracts
from such sales records and to provide the Administrative Agent with copies or
originals (at Seller’s option) of the invoices relating to Purchased Receivables
as it may require and generally allow the Administrative Agent (at the
applicable Seller’s expense) to review, check and audit each Seller’s and each
Servicer’s credit control procedures; and to visit the offices and properties of
each Seller or Servicer for the purpose of examining such records and to discuss
matters relating to Purchased Receivables and each Seller’s and each Servicer’s
performance hereunder with any of the officers or employees of each Seller or
Servicer having knowledge of such matters’ and (ii) without limiting the
provisions of clause (i), upon reasonable prior notice (but so long as no
Servicer Termination Event has occurred and is continuing, no more than once per
calendar year) and subject to such Seller or such Servicer receiving acceptable
confidentiality undertakings thereof, permit certified public accountants or
other auditors acceptable to the Administrative Agent to conduct, at the
applicable Seller’s expense, a review of each Seller’s and each Servicer’s books
and records to the extent related to the Purchased Receivables; provided that so
long as no Servicer Termination Event has occurred and is continuing, the
aggregate expense payable by the Sellers and the Servicers pursuant to this
clause (j) shall not exceed $10,000 in any calendar year.
(k)To maintain and enforce policies and procedures by or on behalf of each
Seller, each Servicer and the Guarantor designed to promote and achieve
compliance, by each Seller, each Servicer, and the Guarantor and each of their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.
(l)To not use, and to procure that its Subsidiaries and its or their respective
directors, officers, employees and agents not use, directly or indirectly, the
proceeds of any Purchased Receivables (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or
Anti-Terrorism Laws, (ii) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, in each case to the extent doing so would violate any
Sanctions, or (iii) in any other manner that would result in liability to any
party hereto under any applicable Sanctions or result in the violation of any
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
(m)To promptly execute and deliver, at its expense, all further instruments and
documents, and take all further action that the Administrative Agent and the
Buyers may reasonably request, from time to time, in order to perfect, protect
or more fully evidence the full and complete ownership and security interest in
the Purchased Receivables, or to enable the Administrative Agent and the Buyers
to exercise or enforce the rights of the Administrative Agent and the Buyers
hereunder or under or in connection with the Purchased Receivables.
(n)            (n)    Within thirty days of the date hereof, an acknowledgment
copy of Form UCC-3 with respect to that certain UCC Financing Statement listing
the Sanmina Corporation, as debtor, and Cameron Technology Investors II, LLP, as
secured party, recorded and filed with the Delaware Secretary of State on May
16, 2014 as File No. 20141999325.
(o)    If any Seller sells, pledges or otherwise transfers (other than pursuant
to the Credit Agreement or the Indenture) any Receivables owed by any of the
Account Debtors to any Person other than a Buyer under this Agreement, to
deliver to the Administrative Agent (for distribution to the Buyers) promptly
following such transfer, a detailed summary of any such Receivables, including a
description of the individual invoices numbers, due dates and amounts of such
other Receivables.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit D-2

--------------------------------------------------------------------------------

            




(p)    To promptly, following any change in the information included in the
Certification of Beneficial Owner(s) that would result in a change to the list
of beneficial owners or control party identified in such certification, or a
change in the address of any beneficial owners or control party, execute and
deliver to the Administrative Agent an updated Certification of Beneficial
Owner(s).
(q)    To promptly, following any request therefor, deliver to the
Administrative Agent such information and documentation in its possession (or
which it is able to obtain or generate through commercially reasonable efforts)
as may be reasonably requested by the Administrative Agent for purposes of
compliance with applicable “know your customer” requirements under the Act, the
Beneficial Ownership Rule or other applicable anti-money laundering laws, in
each case, in relation to the transactions contemplated by this Agreement.
(r)    To deliver to the Buyers and the Administrative Agent, from time to time
but in any event at least every forty-five (45) calendar days, evidence that
Sanmina Corporation has delivered a certificate executed by it and acknowledged
by the Trustee under and as defined in the Indenture in accordance with Section
1013(a)(3) of the Indenture.






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit D-3

--------------------------------------------------------------------------------






(f)The applicable Related Security and rights thereunder included with the
purchase of such Purchased Receivable comprise all the rights necessary to
claim, collect or otherwise enforce the obligations of such Purchased
Receivable.
(g)Such Purchased Receivable is not evidenced by and does not constitute an
“instrument” or “chattel paper” as such terms are defined in the UCC.
(h)The applicable Account Debtor is not an Affiliate or Subsidiary of any Seller
and is not a Sanctioned Person.
(i)Such Purchased Receivable has not been sold or assigned to any Person other
than the Buyers.
(j)Neither such Seller, nor, to the best of such Seller’s knowledge, the
applicable Account Debtor, is in default of the applicable Contract or is in
breach of its terms, except (i) as would not reasonably be expected to have a
material adverse effect on the legality, validity, enforceability or
collectability of such Receivable against the applicable Account Debtor and (ii)
with respect to any contractual restrictions on the assignment of the applicable
Purchased Receivables under such Contract, any such restrictions which are not
enforceable under Applicable Law (including, if applicable, Sections 9-406 and
9-408 of the UCC).
(k)Neither such Seller nor the applicable Account Debtor has asserted any
Dispute with respect to such Purchased Receivable.
(l)Such Purchased Receivable is denominated in U.S. dollars and payable in the
United States and was originated pursuant to a Contract governed by the laws of
(i) the United States, any State thereof or the District of Columbia, or (ii(ii)
any other jurisdiction identified opposite the name of the applicable Account
Debtor on Schedule II hereto, or (iii) any other jurisdiction as may be mutually
agreed by the Sellers, the Administrative Agent and the applicable Buyers.
(m)Such Purchased Receivable does not represent a progress billing or a sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis, does not
relate to payments of interest and has not been invoiced more than once.
(n)The Maturity Date for such Purchased Receivable is not more thanthe lesser of
(i) one hundred and fifty (150) days after the Purchase Date therefor or (ii)
the shortest number of days specified in any Buyer Pricing Letter for any Buyer
holding a Pro Rata Share with respect to the applicable Account Debtor.
(o)No Insolvency Event with respect to the applicable Account Debtor has
occurred and is continuing.
(p)There are no actions, claims or proceedings now pending between such Seller
and the applicable Account Debtor which would reasonably be expected to have a
material adverse effect on the legality, validity, enforceability or
collectability of such Purchased Receivable against the applicable Account
Debtor.
(q)    If an Account Debtor is located in or organized under the laws of France,
then the Maturity Date for any related Purchased Receivable shall not be more
than sixty days following the invoice date thereof.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit E-2

--------------------------------------------------------------------------------


            




Exhibit G
Accounts

Administrative Agent’s Account


Bank:             
Bank Swift Address:     
ABA#:            
Account #:        
Account Name:     
Reference:         


Sellers’ Accounts


Sanmina Corporation


Bank:             
Bank Swift Address:     
ABA #:         
Account #:         
Account Name:     








[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit G-1

--------------------------------------------------------------------------------


            




Exhibit H
Form of Joinder
This JOINDER dated as of [●] (this “Agreement”), is by and among [●] (the “New
Seller”), each Buyer (as defined below) and THEMUFG BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as the Administrative Agent (as defined below). Capitalized terms
used and not defined herein have the meanings given to them in the RPA (as
defined below).
WITNESSETH THAT:
WHEREAS, SANMINA CORPORATION, a Delaware corporation (the “Existing Seller”)1,
and any other seller from time to time party thereto (each, in such capacity, a
“Seller” and collectively, the “Sellers”), the Buyers described therein, and
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative agent for the
Buyers (the “Administrative Agent”), have entered into the Receivables Purchase
Agreement, dated March 26, 2018 (as amended, supplemented or otherwise modified
from time to time, the “RPA”); and
WHEREAS, the New Seller desires to be joined as a Seller and Servicer under the
RPA;
NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of accommodations given
or to be given, to the Sellers by the Buyers from time to time, the New Seller
hereby agrees as follows:
1. 1.    The New Seller is a “Seller” and a “Servicer” under the RPA, effective
upon the date of that it executes this Agreement. All references in the RPA to
the term “Seller”, “Sellers”, “Servicer” or “Servicers” shall be deemed to
include the New Seller in those respective capacities. Without limiting the
generality of the foregoing, the New Seller hereby repeats and reaffirms all
covenants, agreements, representations and warranties made or given by a Seller
or a Servicer contained in the RPA, and appoints the Administrative Agent as its
agent, attorney-in-fact and representative in accordance with Section 5(k) of
the RPA.
2. 2.    For purposes of the RPA, the “Seller’s Account” with respect to the New
Seller will be (i) the account of the New Seller located at [●] with account
number [●] or (ii) such other account as notified to the Administrative Agent
from time to time by the New Seller in writing.
3. 3.    For purposes of the RPA, the New Seller’s UCC Information shall be as
follows:
(a) Name:
[●]
(b) Chief Executive Office:
[●]
(c) Jurisdiction of Organization:
[●]
(d) Organizational Number:
[●]
(e) FEIN:
[●]
(f) Tradenames:
[●]
(g) Changes in Location, Name and Corporate Organization in the last 5 years:
[●]



4. 4.    The New Seller shall, at its expense, promptly execute and deliver all
further instruments and documents, and take all further action, that the
Administrative Agent and the


_____________________
1 Form to be revised to accommodate additional Buyers if applicable.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex H-1

--------------------------------------------------------------------------------

            






Buyers may reasonably request, from time to time, in order to perfect, protect
or more fully evidence the transactions contemplated hereby and by the RPA.
Without limiting the foregoing, the New Seller hereby authorizes the
Administrative Agent to file UCC financing statements with respect to the
transactions contemplated hereby and by the RPA, together with any amendments
relating hereto or thereto.
5. 5.    This Agreement is a Transaction Document for purposes of the RPA.
6. 6.    THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF).
[Remainder of Page Intentionally Left Blank]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex H-2

--------------------------------------------------------------------------------

            




In witness whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
NEW SELLER:
[●], as a Seller
By:
        
Name:    
Title:    

BUYER(S):
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Buyer




By:
        
Name:    
Title:    

[Other Buyers to be included if applicable]
ADMINISTRATIVE AGENT:


THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent




By:
        
Name:    
Title:    

EXISTING SELLER(S):
SANMINA CORPORATION, as a Seller
By:
        
Name:    
Title:

[Other Sellers to be included if applicable]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex H-3

--------------------------------------------------------------------------------


            




Annex I
Electronic Services Schedule
This Electronic Services Schedule (the “Schedule”) is attached and made a part
of the Agreement (as defined herein). In the event of any conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Schedule, the terms and conditions of this Schedule shall control. Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.
Section 1.As used herein:
“Agreement” means the Receivables Purchase Agreement, dated as of March 26,
2018, by and among SANMINA CORPORATION, a Delaware corporation, and any other
seller from time to time party hereto (each, in such capacity, a “Seller” and
collectively, the “Sellers”), and as servicers (each, in such capacity, a
“Servicer” and collectively, the “Servicers”), SANMINA CORPORATION, as guarantor
(in such capacity the “Guarantor”), THEMUFG BANK OF TOKYO-MITSUBISHI UFJ,
LTD.(“BTMUMUFG Bank”) and each other buyer from time to time party hereto (each,
in such capacity, a “Buyer” and collectively, the “Buyers”), and BTMUMUFG Bank
as administrative agent (in such capacity, the “Administrative Agent”),
including this Annex, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time in accordance with its terms.
“Message” means all messages or other information sent or received by any Seller
in connection with the Agreement using the Program web portal.
“PrimeRevenue” means PrimeRevenue, Inc., which is a Service Provider hereunder.
“Program web portal” means the system interface of the Service Provider to be
used by Administrative Agent and the Sellers so as to operate the Agreement or
any updated or replacement system from time to time.
“Service Provider” means any person with whom an agreement has been entered into
by Administrative Agent and to whom the performance of certain obligations or
exercise of certain rights in respect of the giving and receiving of Messages,
and not in respect of any purchase of Receivables, is from time to time
sub-contracted by Administrative Agent.
Section 2.    Service Provider
2.1    2.1. The parties to the Agreement agree that the Service Provider is and
will be the service provider solely for Administrative Agent and not the
sub-contractor or agent of any Seller. Each Seller consents to Administrative
Agent outsourcing to the Service Provider the management of certain
administrative functions under the Agreement, it being understood that only the
rights and obligations issuing from this Schedule shall be outsourced1.


_____________________


1 Services with respect to Messages are only being offered as an accommodation
and not as a requirement for any Seller’s use of the facility. As such, in the
event the service provider cannot or does not perform, Administrative Agent’s
liability is limited to Administrative Agent performing under Administrative
Agent s obligations stated in the Agreement.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-1



--------------------------------------------------------------------------------

            




Section 3.    Service Provider’s Systems and Platform
3.1    3.1. To operate the Agreement, each Seller and Administrative Agent shall
use the Program web portal, subject to Section 4.9 below.
3.2    3.2. Program related data will be updated and available for view access
by Sellers and Administrative Agent on a day to day basis in the Program web
portal.
3.3    3.3. Each Seller will upload and download information pertaining to
Purchase Requests from the Program web portal.
3.4    3.4. As of the date of this Schedule, the Service Provider means
PrimeRevenue. Administrative Agent may replace the Service Provider at any time
or terminate this Schedule, and will give written notice thereof to the Sellers.
Section 4.    Use of Service Provider’s Systems and Platform
4.1    4.1. Each Seller shall have the right to use the content of the Program
web portal to print and use reports downloaded from the Program web portal, and
to save reasonable copies to its hard drive, in each case solely for the
purposes contemplated by the Agreement. Any copying, distribution, or commercial
use of any of the content of the Program web portal not in furtherance of or
related to the commercial purposes of the Agreement is strictly forbidden.
Notwithstanding the foregoing, each Seller is entitled to share any such content
with (a) its Affiliates and any officers, directors, members, managers,
employees or outside accountants, auditors or attorneys of such Seller or its
Affiliates’ attorneys, accounts, and tax-advisors, or any Governmental Authority
(b) credit support providers if they agree to hold it confidential pursuant to
customary commercial terms and (c) Governmental Authorities with appropriate
jurisdiction (including filings required under securities laws). Notwithstanding
the above stated obligations, no Seller will be liable for disclosure or use of
such information which: (i) was required by Applicable Law, including pursuant
to a valid subpoena or other legal process, (ii) is disclosed or used in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Schedule or any other Transaction Document or the
enforcement of rights hereunder or thereunder, (iii) was in such Person’s
possession or known to such Person prior to receipt or (iv) is or becomes known
to the public through disclosure in a printed publication (without breach of any
of such Person’s obligations hereunder).
4.2    4.2. Service Provider retains all right, title, and interest in and to
its Program web portal, including all software and other intellectual property
underlying the Program web portal and associated therewith, all derivative works
thereof, and in all media, but specifically excluding any materials,
intellectual property or information provided by the Sellers or Administrative
Agent (collectively, “Member Content”), all of which shall remain the property
of the contributing party.Other than a royalty-free license to use the Program
web portal during the term of this Schedule, nothing contained herein shall be
construed as the grant of a license or other right by Service Provider to the
Sellers of the Program web portal or any intellectual property underlying or
associated with the Program web portal. Each Seller grants to Service Provider
for the term of this Schedule a royalty free, non-exclusive license to use,
reproduce, display and modify such Seller’s Member Content for the purpose of
allowing Service Provider to render the contracted-for services to
Administrative Agent.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-2



--------------------------------------------------------------------------------

            




4.3    4.3. All of the design, text, graphics and the selection and arrangement
thereof included in the Program web portal are protected by the copyright laws
of the United States and foreign countries. The Program web portal and all
associated intellectual property rights are owned by Service Provider and its
licensors. All rights not expressly granted to the Sellers are reserved to
Service Provider and its licensors. Each Seller acknowledges that (a) the
Program web portal incorporates confidential and proprietary information
developed or acquired by Service Provider, including the software underlying the
Program web portal; (b) it shall use such information solely for the purposes
set forth herein; and (c) it shall not disclose any such information to third
parties except to its Affiliates, and its and their employees, officers, legal
counsel, financial advisors and auditors, so long as such parties are bound by
written or fiduciary obligations no less stringent than those set forth herein,
and such Seller remains primarily responsible for any unauthorized use or
disclosure of the information by such third parties. This Section 4.3 shall
survive the termination of this Schedule for a period of one year.
4.4    4.4. Service Provider may access and use the non-public financial,
transactional and other information that is processed under the Agreement or
otherwise acquired by Service Provider in connection with the Program web portal
(“Seller Data”) for the purposes of providing and operating the Program web
portal. In addition, Service Provider may access and use Seller Data on an
aggregate basis for the purpose of preparing statistical analyses, reports, and
benchmarking statistics for Service Provider’s own use and for general marketing
purposes related to trends and overall use of the Program web portal and related
services; provided, however, that any public marketing uses shall not
individually identify any Seller or Seller Data. Each Seller represents that it
has the right to permit Service Provider to use Seller Data as described in the
Agreement and that such use will not violate any third person’s rights.
4.5    4.5. Each Seller acknowledges that Service Provider may transfer Seller
Data to a third person, in connection with: (a) any assignment arising from the
acquisition of all or substantially all of its assets or equity interests; or
(b) a delegation of hosting or other duties, provided that such third party
service provider agrees to abide by appropriate confidentiality obligations. Any
such transferee shall only be permitted to use the data as contemplated by this
Schedule.
4.6    4.6. The parties may disclose Seller Data if required by applicable law
to any government body, or duly authorized representatives thereof, upon an
audit or other inspection by any of the same of the records or facilities of
Service Provider. The applicable Seller will be notified promptly upon receipt
of any order (to the extent allowed by the terms of such order or applicable
law) and upon the implementation of any change in laws which requires disclosure
of Seller Data.
4.7    4.7. Each Seller hereby acknowledges that Service Provider reserves the
right to: (a) terminate such Seller’s access to and use of the Program web
portal if such Seller permits any unauthorized third person or entity to access
and use the Program web portal; and (b) interrupt or disable access to and use
of all or any part of the Program web portal if necessary to prevent or protect
against fraud, hacking, or illegal conduct or otherwise protect Service
Provider’s personnel or the Program web portal, in Service Provider’s sole
discretion and without notice.
4.8    4.8. EACH SELLER ACKNOWLEDGES THAT NO WARRANTIES OR CONDITIONS, WHETHER
EXPRESS, IMPLIED OR STATUTORY, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE MADE BY SERVICE
PROVIDER WITH RESPECT TO THE PROGRAM WEB PORTAL, THE UNDERLYING SOFTWARE, OR ANY
SERVICES PROVIDED BY SERVICE


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-3



--------------------------------------------------------------------------------

            




PROVIDER, AND SUCH PROGRAM WEB PORTAL, SOFTWARE, AND SERVICES ARE PROVIDED ON AN
“AS IS, WHERE IS, AND AS AVAILABLE” BASIS. SERVICE PROVIDER EXPRESSLY DISCLAIMS
LIABILITY AND SPECIFICALLY DENIES ANY RESPONSIBILITY FOR (A) THE COMPLETENESS,
ACCURACY OR QUALITY OF INFORMATION OR ANY MEMBER CONTENT OBTAINED THROUGH THE
PROGRAM WEB PORTAL, AND (B) SUCH SELLER’S USE OF OR INABILITY TO USE THE PROGRAM
WEB PORTAL. THE USE OF THE PROGRAM WEB PORTAL, AND ANY MEMBER CONTENT OR
INFORMATION OBTAINED VIA THE PROGRAM WEB PORTAL, IS AT EACH SELLER’S OWN RISK.
SERVICE PROVIDER SHALL NOT BE LIABLE TO ANY SELLER FOR ANY INDIRECT LOSS,
INCLUDING LOSS OF TIME, MONEY OR GOODWILL, INCIDENTAL, SPECIAL, EXEMPLARY,
CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND UNDER ANY LEGAL THEORY OR CAUSE OF
ACTION IN EACH CASE BASED ON SELLER’S, USE, INABILITY TO USE, OPERATE OR MODIFY
THE PROGRAM WEB PORTAL. FOR THE AVOIDANCE OF DOUBT, INDIRECT LOSS INCLUDES LOSS
OF USE, LOST BUSINESS, LOST REVENUE, LOST PROFITS, LOST DATA, OR LOST GOODWILL
EVEN IF THE PARTY KNEW OR SHOULD HAVE KNOWN OF SUCH DAMAGE. EXCEPT FOR SERVICE
PROVIDER’S INTENTIONAL TORTIOUS ACTS, FRAUD, OR GROSS NEGLIGENCE, SERVICE
PROVIDER’S TOTAL LIABILITY FOR PROVEN DIRECT DAMAGES RESULTING FROM ANY CAUSE OF
ACTION ARISING OUT OF SELLER’S USE OF THE PROGRAM WEB PORTAL SHALL NOT EXCEED
TEN THOUSAND DOLLARS (USD$10,000.00).
4.9    4.9. Administrative Agent has the obligation to view the Messages sent in
accordance with this Schedule and to act upon them under the terms of the
Agreement, and, during any unavailability of the Program web portal for the
purposes hereof, or following the change of Service Provider, accept or receive
Purchase Requests and other notices as otherwise provided in the Agreement.
Section 5.    Security. Each Seller agrees that:
5.1    5.1. such Seller’s authorized employees may access the Program web portal
using a unique user ID and password issued by Service Provider to Seller’s
administrative user or any user ID and password maintained by a Seller user.
Such Seller and each authorized employee shall not allow any other individual to
use such employee’s unique user ID and password to access the Program web
portal. Such Seller and each authorized employee shall remain responsible for
maintaining the strict confidentiality of the user IDs and passwords created for
such Seller’s authorized employees;
5.2    5.2. it will not intentionally or knowingly interfere with, defeat,
disrupt, circumvent or tamper with or attempt to gain unauthorized access to the
Program web portal or other information or instruction that is, by the terms of
the Agreement to be transmitted through the Program web portal, or with the
restrictions on use of functionality or access to information on any portion of
the Program web portal, or attempt to do so; and
5.3    5.3. it will not intentionally or knowingly introduce into any portion of
the Program web portal any device, software or routine, including but not
limited to viruses, Trojan horses, worms, time bombs and cancelbots or other
data or code that harms, or may adversely affect, the operation of the Program
web portal.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-4



--------------------------------------------------------------------------------

            




Section 6.    Representations, Warranties and Covenants of the Sellers. Each
Seller hereby represents, warrants and covenants to and with Administrative
Agent as follows:
6.1    6.1. Such Seller’s use of the Program web portal is solely to settle
genuine and lawful commercial trade transactions, arising in the ordinary course
of business, for the purchase or sale of goods (including Receivables as defined
under the Agreement) and/or services by or to a Seller from or to Administrative
Agent or other third parties. Such Seller shall not use the Program web portal
for investment or arbitrage functions or purposes, or for any money laundering
purpose, or in contravention of any law or regulation, and any activity
undertaken via the Program web portal shall not be used in furtherance of any of
the foregoing.
6.2    6.2. Information provided by such Seller to Administrative Agent or
Service Provider from time to time in connection with this Schedule is and shall
be true and accurate in all material respects at the time given.
Section 7.    No Implied Duties. Without limiting the liabilities of
Administrative Agent under the Agreement, Administrative Agent shall be obliged
to perform such duties and only such duties as are specifically set forth
herein, and no implied duties or responsibilities shall be read or implied into
this Schedule against Administrative Agent. Administrative Agent shall have no
duties or obligations under this Schedule to any person or entity other than the
Sellers and, without limiting the foregoing, does not assume any obligation or
relationship of agency or trust under this Schedule for, or with any other
person or entity.
Section 8.    Third Party Beneficiary Rights. Each Seller and Administrative
Agent agree that Service Provider is an intended third party beneficiary of, and
entitled to rely on Sections 2, 4, 5, 6 and 8 of this Schedule and Section 19 of
the Agreement.






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-5



--------------------------------------------------------------------------------















